Citation Nr: 1410888	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a disability manifested by bilateral ear drainage.

4.  Entitlement to a nonservice-connected pension. 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has no current right ear hearing loss. 

2.  The Veteran was exposed to acoustic trauma during service, and the medical evidence indicates his current left ear hearing loss and tinnitus are likely attributable to that noise exposure.

3.  The Veteran's bilateral ear drainage is a symptom, and has not been related to any actual disability.   

4.  The Veteran has qualifying wartime military service, but no nonservice connected disabilities that have rendered him unable to follow a gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss is not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service 
connection for left ear hearing loss is met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service 
connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for a disability manifested by bilateral ear drainage is not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385, Diagnostic Code 6201 (2013).

5.  The requirements of basic eligibility for nonservice- connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met. 38 U.S.C.A.§§ 101(11) , 107(b), 1521 (West 2002 and Supp. 2012); 38 C.F.R. 
§§ 3.1, 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (1) an undiagnosed illness, or (2) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Hearing Loss

The Veteran claims bilateral hearing loss due to acoustic trauma.  He says he has difficulty hearing and understanding spoken voice when looking away.  In support of his claim, he submitted letters from an owner of a hearing aid fitter/dealer who performed an audiological assessment on the Veteran.  The owner stated that the Veteran had incurred 45 percent hearing loss in the right ear and 75 percent hearing loss in the left ear.  While the Board values the information submitted by the Veteran regarding his current disability, the Board is required to use the results of  audiogram and Maryland CNC tests to determine the Veteran's current hearing levels rather than the percentage of loss presented by the hearing aid fitter/dealer owner. 

Pursuant to VA regulations, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Right Ear

The Veteran underwent such tests as required by regulation during a VA audiology examination in December 2010.  No hearing disability was seen in the right ear.  Evaluation of the right ear revealed normal hearing with scores of 15, 20, 10, 15, and 15 decibels at the 500, 1000, 2000, 3000, and 4000.  In the absence of proof of a present disability there can be no valid service connection claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Again, the statement that he has 45 percent loss of hearing in the right ear is simply not acceptable evidence of hearing loss under VA's regulations, especially when so contradictory to the actual audiometric results.  Without a present disability, the Veteran's service-connection claim for right ear hearing loss must be denied.  

Left Ear 

The record supports a current hearing loss disability of the left ear with an auditory threshold of 40 decibels at 4000 MHz.  Evaluation of the right ear revealed scores of 30, 35, 30, 35, and 40 decibels at the 500, 1000, 2000, 3000, and 4000.  

With regard to an in service incurrence, the Board finds that the Veteran was exposed to acoustic trauma in service as a ground radio communication journeyman on the flight line.  His duties included testing, adjusting, maintaining, and repairing ground radio communications and related equipment.  He also assisted in the maintenance of military aircraft.  His work environment involved exposure to noises from arriving and departing aircraft on the flight line as well as from explosive devices. 

The dispositive issue in this case is whether the Veteran's current bilateral hearing loss disability is related to the in service acoustic trauma.  In evaluating this issue, the Board considered two medical evaluations of record each with a nexus opinion, the first is from December 2010 prepared by a VA audiologist and the second is from July 2010 and January 2011 prepared by the owner of hearing aid fitter and supplier who reported the results of an audiological assessment performed in his office on two separate occasions.  Greater weight may be placed on one opinion than another's depending on factors such as the reasoning employed and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this instance, the Board cannot reasonably conclude that one opinion is more probative than the other.  The December 2010 VA audiologist opined that the Veteran's current hearing loss was not caused by or the result of noise exposure in the military because the Veteran's response pattern did not indicate noise induced hearing loss.  In the positive July 2010/January 2011 opinion, the private audiologist opined that the Veteran's hearing loss appears to have been caused by excessive noise exposure, possibly due to his Air Force duty while working on the flight lines.  Although the private opinion was not definitively worded, both examiners relied on an accurate history from the Veteran as to the extent and types of in-service acoustic trauma.  Furthermore, the fact that there are no other factors that could be attributed to the Veteran's present hearing loss such as illness, familial history, or significant post-service noise exposure, the Board finds the evidence is in relative equipoise with the Veteran prevailing in his service connection claim for left ear hearing loss.  

The Board now examines the Veteran's service connection claim for tinnitus.  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v. Brown, 9 Vet App. 195, 196 (1996). 

Tinnitus

The Veteran describes his tinnitus as ringing in his ears.  While the Veteran reports tinnitus beginning several years post-service, the evidence of record regarding the etiology of the Veteran's tinnitus is scant.  Service treatment records do not show any complaints of, or treatment for, ringing in the ears while in service, and there is no record of any post-service complaints of, or treatment for, ringing until nearly seven years after service.  

Nevertheless, tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Having reviewed the evidence, the Veteran has consistently attributed his tinnitus to military noise exposure.  He has stated that he experienced intermittent ringing during service.  Initially, he thought the noise was from the radio tones, but noticed its continuance when not exposed to radio tones.  The ringing became more pronounced after discharge.  In reporting the onset of his symptoms, the Veteran has not appeared to embellish his accounts, and his testimony and other statements of record are fully credible.

Given that the Veteran has credibly described the onset of the symptoms which have since been diagnosed as tinnitus and this condition has progressively worsened over time since service, a medical opinion of record is not necessary to link the Veteran's currently diagnosed tinnitus to his military service, to include any noise exposure therein.  Rather, the Veteran's testimony alone is sufficient.  Accordingly, entitlement to service connection for tinnitus is warranted.

Bilateral Ear Drainage

The Veteran's claimed bilateral ear drainage has not been associated with any actual disability.  The existence of a present disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997).  In the absence of proof of a present disability there can be no valid service connection claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Symptoms alone, without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

In this case, despite the Veteran's credible complaints of intermittent ear discharge,  no disability to account for such symptomatology has been clinically identified and no medical professional has attributed the symptomatology to a qualifying chronic disability as defined by 38 C.F.R. § 3.317.  As a lay person, the Veteran does not have the requisite qualifications or expertise to render a competent medical diagnosis of a disability which accounts for such symptomatology in this particular case.   To obtain such information, VA sent the Veteran for examinations of his ears in November 2010 and December 2010, respectively.  Neither examiner linked the discharge to any actual disability.  The November 2010 examination of the Veteran's ears revealed no pain with palpation; the absence of purulent discharge; and an intact tympanic membrane without erythema, edema, ecchymosis or purulent discharge.  The December 2010 audiological examination identified no underlying ear disease aside from the left ear hearing loss discussed earlier in the decision and the presence of ear wax build-up.   Accordingly, the Board finds the preponderance of the evidence weighs against the Veteran's claim and service connection for a disability manifested by ear discharge is not warranted.

Nonservice-Connected Pension

The Veteran's claim for non-service-connected pension under 38 U.S.C.A. § 1521 fails due to having no nonservice-connected disabilities that interfere with employment for the Board to consider.  To qualify for a pension under this section, a two-pronged test must be met.  First, the veteran must have served in the active military, naval, or air service for ninety days or more during a period of war.  See 38 C.F.R. §§ 3.2, 3.3.  Second, the veteran must be permanently and totally disabled from a non-service-connected disability not the result of the veteran's willful misconduct.  There is also a threshold income requirement, which the Veteran appears to meet based upon his submitted financial information.  See 38 C.F.R. § 3.3.  

The Board's review of the record demonstrates that the Veteran meets the first prong, but fails to meet the dispositive second prong to qualify for a nonservice-connected pension.  

The Veteran has more than ninety days of active air service during a period of war.  The Veteran's DD-214, demonstrates that the Veteran has four years of active air service between October 1999 and October 2003.  The Veteran's active service dates fall within the period of the Persian Gulf War, which began on August 1, 1990 and continues to a date yet to be prescribed by Presidential proclamation or law.  
38 C.F.R. § 3.3(i).  

Despite meeting the basic eligibility requirement, the record does not reflect that the Veteran is permanently and totally disabled from a non-service-connected disability not the result of the veteran's willful misconduct.  A veteran is considered permanently and totally disabled if he is (a) 65 years or older; or (b1) a patient in a nursing home for long-term care because of disability; (b2) disabled as determined by the Social Security Administration; (b3) unemployable as a result of disability reasonably certain to continue throughout veteran's life; or (b4) suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation if it is reasonably certain that such disability will continue throughout the veteran's life or any disease or disorder determined by the VA of such a nature or extent as to justify that veterans suffering from that disease or disorder is permanently and totally disabled.  38 C.F.R. § 3.3 (3).   Per the record, the Veteran is 37 years of age with a high school education.  He has never been a patient of a nursing home or been found disabled by the Social Security Administration.  The Board focused its attention on (b3) and (b4) in evaluating whether the Veteran is permanently and totally disabled.   

On his application for nonservice-connected pension, the Veteran identified "deafness" as a disability warranting permanent and total disability.  As noted above, the Veteran has been found service-connected for left ear hearing loss.  No disability was found in the right ear.  VA sent the Veteran for a general examination in November 2010 to assess the presence of any non-service connected disabilities not identified by the Veteran, and found none.  The VA exam proved unremarkable with the absence of any physical and/or mental disabilities not already discussed in this decision.  The lack of incapacity is also evidenced in the Veteran's daily activities.  He reported being independent in his activities of daily living including household chores and yard work.  The Veteran also engages in regular exercise including 1.5 mile runs twice a month and lifting light free weights twice a month.  Without a non-service connected disability shown to interfere with his employment, the Veteran's claim for a nonservice-connected pension must be denied. 



VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran a September 2010 notice containing information pertinent to the Veteran's service connection claims and non-service connected pension claim submitted prior to the RO's initial adjudication.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including pertinent post-service medical records and multiple VA examination reports.  The Veteran has not indicated that there is any outstanding relevant evidence with regard to his claims.  With respect to the VA examinations, the Board finds that the Veteran was provided thorough VA examinations on November 2010 and December 2010, which are considered adequate for evaluating the Veteran's service connection claims.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board recognizes that significant time has elapsed since the Veteran's initial claim.  However, the Veteran has not indicted any additional development is warranted in furtherance of his claim.   








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted, subject to the criteria applicable to the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the criteria applicable to the payment of monetary benefits.

Service connection for bilateral ear drainage is denied. 

Entitlement to a nonservice-connected pension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


